Citation Nr: 1606334	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  14-19 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include ischemic heart disease due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970, and from March 1979 to September 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran initially filed a claim for service connection for a heart condition in October 1995.  The RO denied the Veteran's claim in an unappealed rating decision dated in December 1995.  Following the decision in Nehmer v. United States Department of Veterans Affairs, 712 F. Supp. 1404 (N.D. Cal. 1989), the RO undertook a special review of the Veteran's claims file to determine whether retroactive benefits were warranted based on the addition, effective August 2010, of certain diseases, including ischemic heart disease, to the list of diseases presumed to be caused by exposure to certain herbicide agents used in Vietnam.  In a July 2011 rating decision, the RO denied service connection for ischemic heart disease.  
   
The Veteran testified at a Board videoconference hearing in May 2015 before the undersigned Veterans Law Judge.  Although a transcript of the proceeding has been completed, it is not yet associated with the claims folder or the Virtual VA paperless claims processing system.

The Virtual VA paperless claims processing system contains VA treatment records dating from September 2011 to May 2012 and from December 2010 to September 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a cardiovascular disability, to include ischemic heart disease.  He contends that his claimed cardiovascular disability is due to exposure to herbicides during active duty service in Vietnam.  According to the Veteran, he had a mild myocardial infarction while on active duty in 1986, and he has been taking medication for his claimed cardiovascular disability ever since.  At the Board videoconference hearing, the Veteran acknowledged that, to the best of his knowledge, he has not been diagnosed with ischemic heart disease or coronary artery disease.  The Veteran also reported that despite taking medication for his claimed cardiovascular disability, he experiences problems such as fluttering of the heart or chest pains if he does "any type of work," including excess walking.  Additionally, in a VA Form 9 dated in June 2014, the Veteran indicated that his symptoms were worsening.  

Under the VA's duty to assist veterans in claims for disability compensation, it must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  A medical examination or opinion is necessary when the evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of a disability or symptoms of a disability, and indicates that the claimed disability or symptoms may be associated with the claimant's active military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Although the Veteran's medical records do not appear to include any specific diagnoses for cardiovascular disorders, both his service and post-service treatment records contain numerous complaints of chest pains and difficulty breathing, in addition to reports of heart palpitations.  

For instance, a review of the Veteran's service treatment records shows that on February 13, 1986, the Veteran complained of chest pains radiating to his posterior chest.  The Veteran was transported to a German medical facility for electrocardiograms (EKG) and for observation.  The February report from the German medical facility shows that the Veteran received inpatient treatment from February 13-19, 1986.  His diagnosis when transferred to the German medical facility was "infarct check-up," and his final diagnoses included spondylosis at T9-10, narrowing discs at L5-S1, hypo kaliumie (potassium), and hypertonus (high blood pressure).  The report provides that a myocardial infarction could be excluded based on constant EKG controls and laboratory tests.  The physician opined that a likely reason for the Veteran's complaints included degenerative changes of the spine.  The report noted that while the Veteran complained of pressure behind the sternum, the pain did not extend to his shoulders or arms; additionally, he later reported back pains.  On physical examination, cardiopulmonary auscultation resulted in no findings, and there was distinct pain in the lower back area.  X-rays showed spondylosis at T9-10 and narrowing of intervertebral discs at L5-S1.  Upon release from the German medical facility, the Veteran's February 13, 1986 service treatment record was amended with a note stating that the Veteran was released, and there was no myocardial infarction.  

In July 1987, an internal medicine consultation request notes that the Veteran had hypertension and exertional chest pain.  The Veteran was examined in September 1987; the Veteran's heart had a regular rhythm and rate, and his EKG showed normal sinus rhythm.  The treating physician noted that based on the Veteran's history, there was no evidence of ischemic pain.  The physician's impression was dyspnea with heavy exertion, probably due to conditioning and previous smoking.  Additionally, the physician opined that the July episode was self-limited.  

In November 1987, the Veteran complained of difficulty breathing when running at a fast pace.  The November 1987 service treatment record notes the Veteran's history of hypertension and provides that the Veteran's heart was within normal limits and that an EKG showed no ischemia.  November 1987 chest X-ray reports indicate that there were no significant abnormalities and that the Veteran's heart, lungs, and mediastinal structures had a normal appearance.  

A June 1990 cardiology consultation report provides that the Veteran complained of occasional palpitations.  The treating physician's recommendations included a dietary consultation, stress test, and echocardiogram.  A June 1990 echocardiography consultation request notes that the Veteran had a systolic murmur, and a July 1990 echocardiograph report indicated a normal study.  July and October 1990 service treatment records note a history of atypical chest pain, high blood pressure, and a past history of smoking 1 pack per day for 20 years; they also report a positive stress test.  An October 26, 1990 service treatment record lists diagnoses of high blood pressure, atypical chest pain, along with a note of positive stress test and negative thallium stress test, hyperlipidemia, bilateral cervical ribs, and a past history of smoking 1 pack per day for 20 years.

An April 1991 service treatment record provides that the Veteran complained of soreness in his chest wall for 2 days.  On physical examination, his heart had a normal sinus rhythm with no gallop.

Chest X-rays were performed in March 1995, apparently due to a "crackle" in the right lower lobe of the Veteran's lung; the X-ray reports indicate that the Veteran's heart and mediastinum were unremarkable.  An April 1995 EKG report noted sinus bradycardia; the EKG results were otherwise normal.

Post-service VA treatment records continue to show complaints of chest pain and difficulty breathing.  For instance, an April 2003 VA hypertension examination report notes that the Veteran reported chest pain in the 1990s that lasted for a few months and that the Veteran was "investigated and found not to have any heart disease."  On physical examination, the Veteran's heart rate was regular, and there was no murmur or evidence of congestive heart failure.  The Veteran's chest X-ray appeared normal, and an EKG revealed non-specific T-wave changes.

According to a June 2003 VA treatment record, the Veteran complained of discomfort and pain in the upper right chest area on inhalation; the physician's impression was pleurisy.  At his follow-up treatment in July 2003, the Veteran reported that the pain resolved, but he was still having shortness of breath with exertion.  The treating physician's assessments included shortness of breath, back pain, and hypertension.

VA treatment records beginning in October 2003 VA note that the Veteran was encouraged to take 81 milligrams of aspirin on a daily basis for coronary artery disease.  A November 2010 VA nurse practitioner note shows that the Veteran was taking 81 milligrams of aspirin daily for coronary artery disease protection.

According to a July 2009 VA treatment record, the Veteran complained of chest discomfort that was not exacerbated by activity.  An EKG showed a sinus mechanism rate of 60 beats per minutes and pulmonary venous congestion, but it was otherwise within normal limits.  The physician's assessment was that the Veteran's chest discomfort was most likely musculoskeletal; he noted that the Veteran's troponin was within normal limits.  

A September 2012 VA primary care follow-up note indicates that the Veteran was seen in the emergency room one month prior due to chest pain and was told that his chest pain was due to his GERD.  A September 2012 myocardial perfusion scan was unremarkable with no evidence of ischemia.  

While post-service treatment records generally indicate a regular heart rate and rhythm on physical examination, without murmurs, gallops, or rubs, a February 2013 VA treatment record notes that on physical examination of the Veteran's heart, there was sinus bradycardia without murmur.  

The Board observes that in October 1995, the Veteran was afforded a VA general medical examination that included a cardiovascular component.  Although the October 1995 examination report includes a diagnosis of "questionable history of myocardial infarction with chest pain (functional I)," the examiner acknowledged that she did not review the Veteran's medical records, including his service treatment records.  Additionally, she did not render an opinion as to the etiology of any claimed cardiovascular disability.  Since that examination, the Veteran has provided evidence suggesting that the symptoms associated with his claimed cardiovascular disability have worsened.  Specifically, in a June 2014 VA Form 9, the Veteran indicated that his "needs for follow-up medications for the increasing problems are very noticeable, with very little relie[f]."  

In light of the above evidence, the Board finds that a new VA examination is warranted and necessary to clarify whether the Veteran has a current cardiovascular disability, and if so, to determine the current nature and etiology of any cardiovascular disability.  See 38 C.F.R. § 3.159(c)(4); Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that under the VA's duty to assist, medical examinations must consider the records of prior medical examinations and treatment to assure a fully informed examination).

The Board notes that the most recent medical evidence of record consists of VA treatment records dated prior to April 18, 2014.  While on remand, any updated treatment records must be obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 612 (1992) (noting that VA medical records are in the VA's constructive possession and must be obtained if pertinent). 

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c).  If the VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.	Afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of any cardiovascular disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All necessary tests and studies should be performed, and all clinical findings should be reported in detail.  

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

(a)  The examiner should identify whether the Veteran has a current cardiovascular disability.

(b)  For any identified cardiovascular disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is:

(i) etiologically related to the Veteran's active military service, to include in-service herbicide exposure; or
 
(ii) caused or aggravated, to any degree, by any other currently or previously diagnosed disability, to include the Veteran's service-connected hypertension and status post left L5-S1 diskectomy;

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If a service-connected disability is found to aggravate a non-service connected cardiovascular disability, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In rendering the requested opinions, the examiner should consider all relevant evidence in the claims file pertaining to the Veteran's history of chest pains, difficulty breathing, and heart palpitations, and should address the treatment records detailed above, including reports of positive stress tests; EKG reports noting sinus bradycardia, non-specific T-wave changes, and pulmonary venous congestion; and opinions regarding reported chest pains being due to musculoskeletal conditions, dyspnea with heavy exertion, and/or GERD.

In providing the specific findings noted above, the examiner should, to the extent possible, distinguish the symptoms and effects of any of the Veteran's service-connected disabilities, to include hypertension and status post left L5-S1 diskectomy, from those associated with any non-service connected disability.

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.	After the development has been completed, the AOJ should re-adjudicate the Veteran's claim.  If any of the benefits sought remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


